SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 12b-25 Commission File Number 000-31683 NOTIFICATION OF LATE FILING xForm 10-K oForm 11-K oForm 20-F oForm 10-Q oForm N-SAR For Period Ended: December 31, 2010 oTransition Report on Form 10-K oTransition Report on Form 10-Q oTransition Report on Form 20-F oTransition Report on Form N-SAR For the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the item(s) to which the notification relates: PART I REGISTRANT INFORMATION Full name of registrant Motor Sport Country Club Holdings, Inc. Address of principal executive office 11th Avenue, Suite 200 City, state and zip code Lakewood, CO80215 1 PART II RULE 12b-25 (b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25 (b), the following should be completed. (Check box if appropriate) T (a)The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; (b)The subject annual report, semi-annual report, transition report on Form 10-K, 20-F, 11-K or Form 10-Q, or portion thereof will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and (c)The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III NARRATIVE State below in reasonable detail the reasons why Form 10-K, 11-K, 20-F, 10-Q, N-SAR or the transition report portion thereof could not be filed within the prescribed time period. The compilation, dissemination and review of the information required to be presented in the Annual Report on Form 10-Kfor the relevant period has imposed time constraints that have rendered timely filing of the Form 10-Kimpracticable without undue hardship and expense to the registrant. The registrant undertakes the responsibility to file such report no later than fifteendays after its original prescribed due date. PART IV OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification Claus Wagner, Chief Executive Officer, (866) 967-5552 (2) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed?If the answer is no, identify report(s). TYes¨No (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? T Yes¨No If so: attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. Prior to May 17, 2010, the registrant was a shell corporation known as Victoria Industries, Inc., which was not engaged in any active business. On May 17, 2010, the registrant acquired Motorsports Country Club LLC, a Colorado limited liability company ("MSCC"), in a transaction which is accounted for as a reverse acquisition. As a result, the results of operations for periods prior to May 17, 2010, will be the results of operations of MSCC, which is the accounting acquirer. 2 Motor Sport Country Club Holdings, Inc. Name of Registrant as Specified in Charter. Has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. Date: March 31, 2011 By: /s/Claus Wagner Name: Claus Wagner Title:Chief Executive Officer 3
